UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 25, 2012 OR [] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-21660 PAPA JOHN'S INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 61-1203323 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) number) 2002 Papa Johns Boulevard Louisville, Kentucky40299-2367 (Address of principal executive offices) (502) 261-7272 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No[X] At April 25, 2012, there were outstanding 23,822,608 shares of the registrant’s common stock, par value $0.01 per share. INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets – March 25, 2012 and December 25, 2011 2 Condensed Consolidated Statements of Comprehensive Income – Three Months Ended March 25, 2012 and March 27, 2011 3 Consolidated Statements of Stockholders' Equity – Three Months Ended March 25, 2012 and March 27, 2011 4 Consolidated Statements of Cash Flows – Three Months Ended March 25, 2012 and March 27, 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 5. Other Information 24 Item 6. Exhibits 25 1 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Papa John’s International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) March 25, 2012 December 25, 2011 (Unaudited) (Note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Notes receivable, net Inventories Prepaid expenses Other current assets Deferred income taxes Total current assets Property and equipment, net Notes receivable, less current portion, net Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Income and other taxes payable Accrued expenses and other current liabilities Total current liabilities Deferred revenue Long-term debt Other long-term liabilities Long-term accrued income taxes Deferred income taxes Stockholders’ equity: Preferred stock - - Common stock Additional paid-in capital Accumulated other comprehensive income Retained earnings Treasury stock ) ) Total stockholders' equity, net of noncontrolling interests Noncontrolling interests in subsidiaries Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Note:The balance sheet at December 25, 2011 has been derived from the audited consolidated financial statements at that date, but does not include all information and footnotes required by accounting principles generally accepted in the United States for a complete set of financial statements. See accompanying notes. 2 Papa John's International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended (In thousands, except per share amounts) March 25, 2012 March 27, 2011 North America revenues: Domestic Company-owned restaurant sales $ $ Franchise royalties Franchise and development fees Domestic commissary sales Other sales International revenues: Royalties and franchise and development fees Restaurant and commissary sales Total revenues Costs and expenses: Domestic Company-owned restaurant expenses: Cost of sales Salaries and benefits Advertising and related costs Occupancy costs Other operating expenses Total domestic Company-owned restaurant expenses Domestic commissary and other expenses: Cost of sales Salaries and benefits Other operating expenses Total domestic commissary and other expenses International operating expenses General and administrative expenses Other general expenses Depreciation and amortization Total costs and expenses Operating income Investment income Interest expense ) ) Income before income taxes Income tax expense Net income, including noncontrolling interests Net income attributable to noncontrolling interests ) ) Net income, net of noncontrolling interests $ $ Basic earnings per common share $ $ Earnings per common share - assuming dilution $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Comprehensive income $ $ See accompanying notes. 3 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity (Unaudited) Papa John's International, Inc. Common Accumulated Stock Additional Other Noncontrolling Total Shares Common Paid-In Comprehensive Retained Treasury Interests in Stockholders' (In thousands) Outstanding Stock Capital Income Earnings Stock Subsidiaries Equity Balance at December 26, 2010 $ ) $ $ Net income - Other comprehensive income - Exercise of stock options 63 1 - Tax effect of equity awards - - 31 - 31 Acquisition of Company common stock ) - ) - ) Net contributions (distributions) - noncontrolling interests - ) ) Stock-based compensation expense - Other - - ) - - - Balance at March 27, 2011 $ ) $ $ Balance at December 25, 2011 $ ) $ $ Net income - Other comprehensive income - Exercise of stock options 1 - Tax effect of equity awards - - ) - ) Acquisition of Company common stock ) - ) - ) Stock-based compensation expense - Issuance of restricted stock 30 - ) - Other - - ) - - - 81 Balance at March 25, 2012 $ ) $ $ See accompanying notes. 4 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended (In thousands) March 25, 2012 March 27, 2011 Operating activities Net income, including noncontrolling interests $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for uncollectible accounts and notes receivable 39 Depreciation and amortization Deferred income taxes ) Stock-based compensation expense Excess tax benefit on equity awards ) ) Other 43 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) Prepaid expenses ) Other current assets ) 85 Other assets and liabilities ) Accounts payable ) Income and other taxes payable Accrued expenses and other current liabilities Long-term accrued income taxes Deferred revenue ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Loans issued ) ) Repayments of loans issued Other 5 - Net cash used in investing activities ) ) Financing activities Net repayments on line of credit facility ) ) Excess tax benefit on equity awards Tax payments for restricted stock ) - Proceeds from exercise of stock options Acquisition of Company common stock ) ) Distributions to noncontrolling interests - ) Other 82 ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents (6 ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 5 Papa John's International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) March 25, 2012 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation have been included. Operating results for the three months ended March 25, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ended December 30, 2012. For further information, refer to the consolidated financial statements and footnotes thereto included in the Annual Report on Form 10-K for Papa John’s International, Inc. (referred to as the “Company”, “Papa John’s” or in the first person notations of “we”, “us” and “our”) for the year ended December 25, 2011. 2. Significant Accounting Policies Comprehensive Income The Company adopted the required Accounting Standards Updates (“ASU”) Nos. 2011-05 and 2011-12, Comprehensive Income: Presentation of Comprehensive Income in the first quarter of 2012 on a retrospective basis. The updated guidance does not change the components of comprehensive income, but eliminates certain options for presenting comprehensive income in the financial statements. In accordance with this updated guidance, we are no longer permitted to present comprehensive income in our Consolidated Statements of Stockholders’ Equity. Instead, we are now required to present components of comprehensive income in either one continuous financial statement with two sections, net income and comprehensive income, or in two separate but consecutive statements. For the first quarter of 2012, we elected the one continuous financial statement approach. Noncontrolling Interests The Consolidation topic of the Accounting Standards Codification (“ASC”) requires all entities to report noncontrolling interests in subsidiaries as equity in the consolidated financial statements, but separate from the equity of the parent company. The Consolidation topic further requires that consolidated net income be reported at amounts attributable to the parent and the noncontrolling interest, rather than expensing the income attributable to the noncontrolling interest holder. Additionally, disclosures are required to clearly identify and distinguish between the interests of the parent company and the interests of the noncontrolling owners, including a disclosure on the face of the consolidated statements for income attributable to the noncontrolling interest holder. 6 Papa John’s had two joint venture arrangements as of March 25, 2012 and March 27, 2011, which were as follows: Restaurants as ofMarch 25, Restaurants as ofMarch 27, Restaurant Locations Papa John's Ownership* Noncontrolling Interest Ownership* Star Papa, LP 76 75 Texas 51
